

116 HR 7337 IH: Proportional Reviews for Broadband Deployment Act
U.S. House of Representatives
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7337IN THE HOUSE OF REPRESENTATIVESJune 25, 2020Mr. Carter of Georgia introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that an eligible facilities request under section 6409(a) of the Middle Class Tax Relief and Job Creation Act of 2012 is categorically excluded from the requirement to prepare certain environmental or historical preservation reviews.1.Short titleThis Act may be cited as the Proportional Reviews for Broadband Deployment Act. 2.Application of NEPA and NHPA to wireless facilities deploymentSection 6409(a)(3) of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1455(a)) is amended to read as follows: (3)Application of NEPA; NHPA(A)NEPA categorical exclusion(i)In generalAn eligible facilities request shall be categorically excluded from the requirement to prepare an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).(ii)Relation to extraordinary circumstances proceduresThe use of the categorical exclusion under clause (i) shall not be considered to include extraordinary circumstances under section 220.6 of title 36, Code of Federal Regulations, or section 1508.4 of title 40, Code of Federal Regulations (or any successor to those regulations).(B)National historic preservation act exemptionAn eligible facilities request shall not be considered an undertaking under section 300320 of title 54, United States Code..